Citation Nr: 1517627	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD) with depression.

2. Entitlement to service connection for PTSD with depression.


REPRESENTATION

Appellant represented by:	Nancy Wheeler, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1968 until May 1970 and September 1975 until September 1986.

This matter comes before the Board of Veteran's Appeals (Board) from a December 2008 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in San Diego, California. The claim was subsequently transferred to the RO in Los Angeles, California.


FINDINGS OF FACT

1. In an unappealed April 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2. Some of the evidence submitted subsequent to the April 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.

3. The Veteran has PTSD as a result of a verified in-service stressor.


CONCLUSIONS OF LAW

1. The unappealed April 2004 rating decision which denied service connection for PTSD is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2014).

2. Evidence received since the April 2004 RO decision that denied entitlement to service connection for PTSD is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).
3. The criteria for service connection for PTSD with depression have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board re-opens and grants the Veteran's claim for entitlement to service connection for PTSD with depression, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

PTSD
	
Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the appellant's claim for entitlement to service connection for PTSD was denied by the RO in February 1994. Subsequently the Veteran filed and was denied, in February 1998, his claim alleging clear and unmistakable error with the February 1994 decision. The Veteran filed a claim, which was denied by the RO in April 2004 because the Veteran did not submit nor did the RO receive any evidence in support of the claim. The appellant did not appeal the decision and it became final.  In August 2008, the appellant requested that his claim for entitlement to service connection for PTSD reopened.   


Evidence of record at time of last final denial

At the time of the April 2004 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements and medical records. 

The Veteran's in-service STRs are negative for any complaints or treatment in regard to PTSD. 

A May 1993 VA examination for PTSD notes the Veteran as having experienced death in a war zone (Vietnam). The examination report further noted the Veteran with no significant emotional reaction to war experiences, no suicidal ideations, and no hallucinations. Lastly, the report noted the Veteran with no psychological stressor.

The claims folder at the time of the last final denial did not contain a clinical diagnosis of PTSD. 

 Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records, a clinical diagnosis of PTSD, and a medical opinion causally relating the Veteran's current PTSD with his military experience as a combat medic in Vietnam.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for PTSD with depression. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.

The October 2009 medical opinion was not within the claims file at the time of the April 2004 RO decision. The medical opinion goes to the basis of the Veteran's claim for entitlement to service connection for PTSD. Thus the Board finds the October 2009 medical opinion to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for PTSD, is reopened.  

PTSD

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for PTSD with depression may be granted on the merits, de novo. 

The Veteran contends that service connection for PTSD with depression is warranted.

An essential element of a claim for service connection for PTSD is medical evidence diagnosing the disorder. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f). The claims file reflects that the Veteran has been diagnosed with (in conformity with the criterion set forth in the DSM-IV) and treated for PTSD with depression. (See October 2009 VA medical opinion and January 2009 Interdisciplinary treatment plan-psych). As such, the Board finds that the Veteran has established medical evidence diagnosing PTSD. 

A second element of a claim for service connection for PTSD is credible supporting evidence that the claimed in-service stressor actually occurred. The Veteran avers that while assigned as a combat medica during Vietnam he experienced witnessing dead bodies. The Veteran's military records confirm that his in-service stress actually occurred. (See DD Form 214).

A third element of a claim for service connection for PTSD requires medical evidence of a link between current symptomatology and the claimed in-service stressor. An October 2009 VA medical opinion from the Veteran's treating physician reflects that the Veteran's PTSD is "by virtue of having served in Vietnam as a combat medic and having experienced many traumatic incidents". 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence as a whole, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for PTSD with depression and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for PTSD with depression is granted.  


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for PTSD with depression and, to that extent, the claim is granted.

Entitlement to service connection for PTSD with depression is granted.



____________________________________________
MILO HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


